DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	Terminal disclaimer filed on 11/02/2021 has been approved and entered. 

Allowable Subject Matter
2.	Claims 1-4, 7, 9, 11-16, 18-19, 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The reason for allowance is based on the reasoning in the related application 16/888,713 which is now US Patent 10,939,219, regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a audio reproduction of an audio object by a playback device, the method comprising: receiving, by a receiver, the audio object and location metadata, wherein the location metadata uniquely corresponds to the audio object, and wherein the location metadata indicates a sound reproduction location of the audio object relative to a reference screen, and wherein the location metadata further includes angle information of the audio object relative to the reference screen; receiving display screen metadata, wherein the display screen metadata indicates information of a display screen of the playback device; determining, by a processor, a reproduction location for sound reproduction of the audio object relative to the display screen, wherein the reproduction location is determined based on the location metadata and the display screen metadata; and rendering, by the playback device, the audio object at the reproduction location, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The related application 16/688,713 which is US Patent 10,939,219 in which present application 17/183,360 set of claims with regards to the combined teaches of  Tanaka (US 5,598,478), Satoshi (US 5,581,618), Inanaga (US 5,796,843). Those references describe, teach and suggest video content from a source (metadata) in which objects are positioned in correlation to the X-Y coordinates (reference screen) of the display. However, by Applicant’s claim amendment in reference to the Parent application claims have been distinguished from the combination of Tanaka, Satoshi, Inanaga. Those references do not describe, teach or suggest the receiving, by a receiver, the audio object and location metadata, wherein the location metadata uniquely corresponds to the audio object, and wherein the location metadata indicates a sound reproduction location of the audio object relative to a reference screen, and wherein the location metadata further includes angle information of the audio object relative to the reference screen; receiving display screen metadata, wherein the display screen metadata indicates information of a display screen of the playback device; determining, by a processor, a reproduction location for sound reproduction of the audio object relative to the display screen, wherein the reproduction location is determined based on the location metadata and the display screen metadata; and rendering, by the playback device, the audio object at the reproduction location. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


The reason for allowance is based on the reasoning in the related application 16/888,713 which is now US Patent 10,939,219, regarding claim 13 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest an audio reproduction of an audio object, the playback apparatus comprising: a first receiver for receiving an audio object and location metadata, wherein the location metadata uniquely corresponds to the audio object, and wherein the location metadata indicates a sound reproduction location of the audio object relative to a reference screen, and wherein the location metadata further includes angle information of the audio object relative to the reference screen; a second receiver for receiving display screen metadata, wherein the display screen metadata indicates information of a display screen of the playback apparatus; a processor for determining a reproduction location for sound reproduction of the audio object relative to a display screen, wherein the reproduction location is determined based on the location metadata and a display screen metadata; and a renderer for rendering the audio object at the reproduction location, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The related application 16/688,713 which is US Patent 10,939,219 in which present application 17/183,360 set of claims with regards to the combined teaches of  Tanaka (US 5,598,478), Satoshi (US 5,581,618), Inanaga (US 5,796,843). Those references describe, teach and suggest video content from a source (metadata) in which objects are positioned in correlation to the X-Y coordinates (reference screen) of the display. However, by Applicant’s claim amendment in reference to the Parent application claims have been distinguished from the combination of Tanaka, Satoshi, Inanaga. Those references do not describe, teach or suggest the receiving, by a receiver, the audio object and location metadata, wherein the location metadata uniquely corresponds to the audio object, and wherein the location metadata indicates a sound reproduction location of the audio object relative to a reference screen, and wherein the location metadata further includes angle information of the audio object relative to the reference screen; receiving display screen metadata, wherein the display screen metadata indicates information of a display screen of the playback device; determining, by a processor, a reproduction location for sound reproduction of the audio object relative to the display screen, wherein the reproduction location is determined based on the location metadata and the display screen metadata; and rendering, by the playback device, the audio object at the reproduction location. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.



      Citation of Prior Art
2.	In view of (US 5,796,843), Inanaga discloses a system that involves a video signal and audio signal reproducing apparatus of a second invention, the detecting means includes an extracting means for extracting positional information output from the signal source together with the video signal and the audio signal and an output signal from the extracting means is supplied to the control means. Therefore, the output signal from the extracting means for extracting the positional information is supplied to the control means. The address of the storage means is designated by the address signal generated by the address signal generating means based on the positional information previously supplied from the signal source together with the video signal and the audio signal to thereby read out the impulse response or the control signal stored in the storage means. The audio signal is corrected with respect to the relative movement of a listener and the head movement of the listener with respect to the virtual sound source of the video signal reproducing means in a real-time fashion based on the impulse response or the control signal read out from the storage means to thereby correct the audio signal from the signal source based on the positional information supplied from the signal source such that a plurality of reproduced sound images are localized in the direction corresponding to the picture reproduced by the video signal reproducing means. It is possible to reproduce the audio signal corrected by the control means such that the plurality of reproduced sound images are localized at the position corresponding to the picture reproduced by the video signal reproducing means.
 (see col. lines 28-42, col. 31, lines 15-50). 

In view of (US 5,598,478), Tanaka discloses a system that involves a sound image localization control apparatus provided with a pair of convolvers for performing a convolution operation on signals sent from a common sound source, a storage unit for storing groups of coefficients of localization filters (namely, impulse responses) corresponding to each of locations of sound images and a coefficient supply unit for supplying the coefficients corresponding to a designated location of a sound image to the convolvers. The sound image localization control apparatus can make a listener feel as if sound images are localized in a large space as subtending a visual angle of more than 180 degrees at his eye. The sound image localization control apparatus is further provided with a synchronization unit for localizing a sound image in synchronization with an image reproduced on the screen of a monitor. The sound image localization control apparatus can provide virtual reality with more realistic presence. (see fig. 8, col. 19, lines 5-19, col. 20, lines 59-col. 21, lines 7). 

In view of (US 5,581,618), Satoshi discloses a system in which involves a sound-broadened image and a clear sound-image discrimination image when producing plural kinds of sounds, the electronic musical instrument and the like provides a sound-image position control apparatus. This apparatus at least provides a signal mixing portion (e.g., matrix controller) and a virtual-speaker position control portion. Herein, the signal mixing portion mixes plural audio signals supplied from a sound source and the like in accordance with a predetermined signal mixing procedure so as to output plural mixed signals. In order to control positions of virtual speakers which are emerged as sound-producing points as if each kind of sounds is produced from each of these points, the virtual-speaker position control portion applies different delay times to each of plural mixed signals so as to output delayed signals as right-side and left-side audio signals to be respectively supplied to right-side and left-side speakers. Thus, the sound-image positions formed by the virtual speakers are controlled well, so that the person can clearly discriminate and recognize each of the sound-image positions. When applying this apparatus to the game device providing a display unit which displays an animated image representing a visual image of the air plane and the like, by adequately controlling the sound-image position, it is possible to obtain a brand-new live-audio effect, by which the point of producing the sounds corresponding to the animated image can be moved in accordance with the movement of the animated image which is moved by the player of the game (see fig. 8-10, col. 9, lines 60-col. 10, line 52). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651